Citation Nr: 1640029	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  07-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously before the Board in October 2010 and November 2014, when it was remanded for further development.


FINDING OF FACT

The Veteran's service-connected disabilities have not prevented him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him at any point during the appeal period.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in April 2004, March 2010, and December 2010.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided several examinations during the appeal period.  The examination reports provide sufficient information to determine whether TDIU is warranted when viewed together with the other evidence of record, as the examiners described the functional impairment resulting from the Veteran's service-connected disabilities, as well as its effect on his ability to secure and follow substantially gainful employment.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In October 2010, the Board remanded this matter so the Agency of Original Jurisdiction (AOJ) could issue a statement of the case (SOC) regarding the issue on appeal.  The AOJ issued a SOC regarding TDIU in February 2012.  In November 2014, the Board remanded this matter a second time so the AOJ could associate recent VA treatment records with the claims file; ask the Veteran to identify potential sources of outstanding private treatment records; and schedule examinations to assess the current severity of his service-connected disabilities.  As previously noted, all pertinent, identified medical records have been obtained and considered regarding this claim.  Current VA treatment records were added to the claims file in March 2015.  The AOJ sent a letter to the Veteran in December 2014 asking him to identify potential sources of outstanding private treatment records.  The Veteran did not identify any potential sources of outstanding private treatment records.  Several examinations were completed in March and April 2015 to assess the current severity of the Veteran's service-connected disabilities and their effects on his occupational functioning.  There is no indication these examinations were inadequate.  Therefore, the development actions outlined by the Board have been completed.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).




Analysis

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.

The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.

The Veteran's service-connected disabilities are currently rated as 90 percent disabling.  The Veteran's scar, status post fusion of C-6/C-7 vertebrae associated with the residuals of a C-6/C-7 fracture, is rated as 50 percent disabling.  Thus, he meets the schedular percentage requirements for TDIU.  See 38 C.F.R. § 4.16(a).  The Veteran is also entitled to service connection for the residuals of a C-6/C-7 fracture, currently rated as 30 percent disabling; esophageal diverticulum, currently rated as 30 percent disabling; radiculitis, cervical nerves, left ulnar, currently rated as 10 percent disabling; radiculitis, cervical nerves, right ulnar, currently rated as 10 percent disabling; right shoulder arthritis, currently rated as 10 percent disabling; scar, left iliac crest, status post bone graft associated with residuals of C-6/C-7 fracture, currently rated as 10 percent disabling; left shoulder arthritis, currently rated as noncompensable; and left hip arthritis, currently rated as noncompensable.

Here, the preponderance of evidence indicates the Veteran's service-connected disabilities have not prevented him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him at any point in the appeal period.

The record indicates the Veteran worked as a letter carrier for the United States Postal Service (USPS) for approximately thirty years until his retirement in 2000.  On his August 2005 TDIU application, the Veteran conceded he did not leave his position with USPS due to the effects of his service-connected disabilities and elected to retire when he became eligible for retirement.  In Box 24 of the application, the Veteran explained he left the USPS because of cardiac issues, a condition for which he is not entitled to service connection.  He completed two years of college prior to working for the USPS.  Since his retirement, the Veteran has worked part-time for two large retailers and for a community center working with the elderly.  Based on the evidence of record, it appears the Veteran last worked in February 2007.

In March 2015, a VA examiner, J.R.D., M.D., assessed the functional impairment resulting from the Veteran's service-connected cervical spine, bilateral radiculitis, bilateral shoulder, and left hip disabilities.  J.R.D., M.D., recorded the Veteran's subjective reports of numbness and tingling in his upper extremities, as well as his reports of neck, shoulder, and left hip pain.  J.R.D., M.D., indicated the peripheral nerve examination for the Veteran's upper extremities was normal with no loss of strength or neurological abnormalities shown on examination.  J.R.D., M.D., also indicated the bilateral shoulder and left hip examinations were normal with the Veteran retaining full range of motion and strength in all three joints.  Based on these findings, J.R.D., M.D., determined the radiculitis, bilateral shoulder and left hip disabilities would have limited effect on the Veteran's occupational functioning.  J.R.D., M.D., found there was functional impairment resulting from the Veteran's cervical spine disability, with pain and reduced range of motion shown on examination.  J.R.D., M.D., determined the cervical spine disability would make it difficult for the Veteran to perform physical labor, but concluded it would not limit sedentary employment.  J.R.D., M.D., also noted the Veteran's reports of a speech impediment being the primary driver behind his unemployability.

In April 2015, a VA examiner, C.C., N.P., assessed the functional impairment resulting from the Veteran's service-connected scars and esophageal diverticulum.  C.C., N.P., indicated the Veteran's service-connected scars would have no impact on his ability to secure or follow substantially gainful employment since there were no symptoms resulting from the scars other than superficial disfigurement.  Although she indicated the Veteran's esophageal diverticulum results in infrequent episodes of epigastric distress, reflux and substernal pain, C.C., N.P., determined the esophageal diverticulum would have little effect on the Veteran's occupational function and would not prohibit employment in his past occupations.

The results of the most recent examinations are consistent with the examinations VA provided earlier in the appeal period.  A February 2011 VA examiner also determined there was limited functional impairment resulting from the Veteran's bilateral shoulder and left hip disabilities.  The February 2011 VA examiner noted there was neck pain shown on examination, which is consistent with the assessment of the March 2015 VA examiner.  A December 2010 VA examiner determined the Veteran's esophageal diverticulum would not affect his usual occupation or his daily activities, which is consistent with the assessment of the April 2015 examiner.  A July 2004 examiner indicated there was limited functional impairment resulting from the Veteran's service-connected disabilities, other than the cervical spine disability, which other VA examiners have determined would make it difficult for the Veteran to perform physical labor due to pain and reduced range of motion.

The most recent examinations are also consistent with statements and other evidence submitted by the Veteran throughout the appeal period.  The Veteran has submitted several statements conceding his orthopedic disabilities do not prohibit him from working standing alone.  In these statements, the Veteran has argued he is primarily unemployable due to a speech impediment, which is not a service-connected disability.  The Veteran's assertions regarding unemployability due to a speech impediment are supported by a September 2002 opinion from a private physician, C.F., M.D., which indicates the Veteran is "totally disabled due to speech impairment."  In assessing whether TDIU is warranted, the Board is not permitted to consider impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

The Veteran's treatment records also show the Veteran's orthopedic disabilities do not prohibit him from securing or following substantially gainful employment.  A May 2009 treatment note indicates the Veteran was walking three to four miles per day and working out for at least one hour everyday despite the effects of his service-connected disabilities.  The Veteran reported similar levels of physical activity during VA treatment in December 2010, May 2012, February 2013, and September 2014.  While acknowledging the Veteran's service-connected orthopedic disabilities most likely prohibit strenuous physical labor, the Board finds the Veteran's level of physical activity throughout the appeal period indicates he is not prevented from engaging in light physical or sedentary employment.  This type of employment is consistent with his past education and occupational experience.

The Board again acknowledges the Veteran has submitted several lay statements indicating his service-connected disabilities prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him, to include an October 2004 letter and his August 2005 TDIU application.  Although the October 2004 letter indicates the Veteran retired from his job with USPS in 2002 due neck, shoulder, and left hip problems, the August 2005 TDIU application, as previously noted, indicates the Veteran retried from his job with USPS in 2002 due to cardiac issues, a condition for which he is not entitled to service connection.  Additionally, the October 2004 letter, like many of the Veteran's other lay statements, attribute his employment difficulties to a speech impediment, a condition for which he is also not entitled to service connection.  Further, although the October 2004 letter is written in third person, it is signed by the Veteran, which further reduces its probative value.  The Veteran has also worked extensively since his retirement from USPS and was not entitled to receive disability retirement at the end of this tenure with the organization.  Objective findings during VA examinations also do not support the Veteran's statements regarding the occupational impairment resulting from his service-connected disabilities.

Ultimately, the preponderance of evidence is against a finding that the Veteran's service-connected disabilities prohibit him from performing the physical and mental acts required by employment.  While there is some functional impairment resulting from the Veteran's service-connected orthopedic disabilities, the impairment is not severe enough to prevent the Veteran from working in his past occupation and does not prohibit light physical or sedentary employment.  There appears to be limited occupational impairment resulting from his service-connected scars or esophageal diverticulum.  The evidence indicates the primary driver behind the Veteran's current employment difficulties is a speech impediment for which he is not entitled to service connection.  Thus, the record does not establish the Veteran's service-connected disabilities prohibit him from performing the physical and mental acts required by employment, and his TDIU claim must be denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


